Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200114972 A1) in view of Kasuga (US 6068330 A).
Regarding claim 1, Lee discloses a side sill assembly (fig 4) for an eco-friendly vehicle, the side sill assembly comprising: a center portion fastened to a side surface of a center floor panel of the eco-friendly vehicle; a front outer portion fastened to a front end of the center member; and a rear outer portion fastened to a rear end of the center member, wherein each of the center portion, the front outer portion, and the rear outer portion has a cylindrical cross-section(see fig 3, para [0049]),  and at least one partition wall configured to partition an inside thereof horizontally and vertically to absorb collision energy upon side collision(see fig 7, para [0043]). Lee does not disclose the side sill assembly made of separate members. However, Kasuga discloses an assembly comprising separate framework members that are fastened together (see column 4, lines 40-44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee such that the it comprised the side sill made of separate members so that they can be easily and less expensively replaced.   

Regarding claim 2, Lee discloses the members manufactured by extrusion (see para [009]).

Regarding claim 3, the combination of Lee in view of Kasuga discloses a connection portion (32,33) is extended from the front end and rear end of the center member in a longitudinal direction of the center member, respectively, and configured to cover outsides of the front outer member and the rear outer member, wherein a fastening member(60) is configured to fasten the center member and the front outer member while penetrating and fastening the connection portion and the front outer member, and wherein the fastening member is configured to fasten the center member and the rear outer member while penetrating and fastening the connection portion and the rear outer member(fig 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee such that the separate members would be covered with the connection portion (32,33) for better structural reinforcement as taught by Kasuga.

Regarding claim 4, Lee discloses an outer housing formed on a widthwise outside of the vehicle; an inner housing located inside the outer housing and having an upper end (210a) and a lower end (210b) connected to the outer housing such that a cylindrical structure is formed(200 (a-b), fig 6); a main vertical partition wall (104) configured to partition an inner space formed by the outer housing and the inner housing in a width direction of the vehicle; and a main horizontal partition wall (106) configured to partition the inner space formed by the outer housing and the inner housing in the width direction of the vehicle, and cross the main vertical partition wall (fig 7).

Regarding claim 5, Lee discloses the center member includes an auxiliary vertical partition wall (105) configured to partition a space between the outer housing and the main vertical partition wall (104).

Regarding claim 6, Lee discloses the center member includes multiple horizontal partition walls configured to partition a space between the horizontal partition wall and the inner housing (fig 2). It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the invention such that it comprises multiple horizontal walls for better structural reinforcement.

Regarding claim 7, Lee discloses a high voltage battery (50) is fastened to the center member by a fastening bolt (61) penetrating a battery frame (40) fastened to a side surface of the high voltage battery.

Regarding claim 8, Lee discloses the fastening bolt (61) having a lower portion and an upper portion (image attached below, A) fixed to a bottom surface of the inner housing and the auxiliary horizontal partition wall, respectively, and is fastened to a fastener having a thread formed therein(see fig 3).

    PNG
    media_image1.png
    601
    525
    media_image1.png
    Greyscale


Regarding claim 9, Lee discloses a floor panel fastening portion (40) fastened to the center floor panel(31), wherein the floor panel fastening portion extends from the inner housing toward an inside of the vehicle, and the main horizontal partition wall (106) is located at a position lower than the floor panel fastening portion. It would have been obvious to one skilled in the art before the effective filing date of the invention to position the sill such that the horizontal wall is located lower than the floor panel fastening portion depending on the vehicle configuration and so as to allow the sill to be placed at any desired height.

Regarding claim 10, Lee discloses a horizontal distance between the outer housing and the main vertical partition wall and a horizontal distance between the inner housing and the main vertical partition wall are formed to be same as each other.(para [0047,0048], fig 7). Lee appears to shows the distances as claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dimensions as claimed or change these dimensions dependent on vehicle size and configuration since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious
design choice.

Regarding claim 11, Lee discloses a horizontal distance between a battery frame (40) fastened to a side surface of a high voltage battery (50) and the inner housing(200 a-b) is smaller than a horizontal distance between the inner housing and the main vertical partition wall (fig 3). Lee appears to shows the distances as claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dimensions as claimed or change these dimensions dependent on vehicle size and configuration since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious
design choice.

Regarding claim 12, Lee does not disclose a front inner member located inside the front outer member and fastened to a front apron and a dash panel. However, a front apron and a dash panel are conventional in the art and it would be obvious that in making the combination, the outer member would be fastened to the apron and dash panel, either directly or indirectly, so as to provide a strong arrangement.

Regarding claim 13, Lee discloses a portion adjacent to a front end of a battery frame (40) fastened to a side surface of a high voltage battery (50), the high voltage battery is fastened to the front inner member by a fastening bolt (61) penetrating the battery frame (fig 3) .

Regarding claim 14, Lee discloses a portion in which the center member and the front inner member overlap each other, a high voltage battery (50) is fastened to the front inner member and the center member by a fastening bolt (61) penetrating a battery frame (40) fastened to a side surface of the high voltage battery (50, fig 3).

Regarding claim 15, Lee discloses bottom surface of the center member includes at least one guide hole (110) arranged in a longitudinal direction of the vehicle(see para [0059]), and a battery frame (40) is fastened to the side surface of a high voltage battery (50) and includes a guide pin (pipe nut, see para [0060]) inserted into the guide hole.

Regarding claim 16, the combination of Lee and Kasuga would result in the rear inner member that is located inside the rear outer member fastened to a rear floor panel for the vehicle (Lee, see para [0010]).

Regarding claim 17, Lee discloses a portion adjacent to a rear end of a battery frame (40) fastened to a side surface of a high voltage battery (50), the high voltage battery is fastened to the rear inner member by a fastening bolt penetrating the battery frame (see para [0010]).

Regarding claim 18, Lee discloses a portion in which the center member and the rear inner member overlap each other, a high voltage battery (50) is fastened to the rear inner member and the center member by a fastening bolt (61) penetrating a battery frame (40) fastened to a side surface of the high voltage battery (50) and the rear inner member (fig 3).

Regarding claim 19, Lee discloses the front outer member and the rear outer member have same cross sections(see fig 5, para [0051])). The combination of Lee and Kasuga would result in the front and rear members having the same cross section (fig 5, para[0051]). 

Regarding claim 20, lee discloses the front outer member comprising: an outer housing(32,33) formed on a widthwise outside of the vehicle; an inner housing(200) located inside the outer housing and having an upper end(200a) and a lower end(200b) connected to the outer housing such that a cylindrical structure is formed; at least one main horizontal partition wall(106) configured to vertically partition a space formed by the outer housing and the inner housing; and a vertical partition wall (104,105) configured to partition a space of the lower portion of the horizontal partition wall located on a lowermost end among the at least one partition wall in a width direction of the vehicle(fig 6,7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMS . DHANANI
Examiner
Art Unit 3616





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616